UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4154


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN DEWITT GOODE,

                Defendant - Appellant.



                            No. 13-4184


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN DEWITT GOODE,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00298-REP-1)


Submitted:   October 22, 2013             Decided:   October 30, 2013


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Robert J. Wagner, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.    Neil H. MacBride, United
States Attorney, Michael C. Moore, Assistant United States
Attorney, Daniel S. Guarnera, Third Year Law Student, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Kelvin        Dewitt        Goode        appeals         his     conviction      for

contempt during the revocation of his supervised release, in

violation 18 U.S.C. § 401(1) (2006). *                              Goode claims that the

district court erred in finding that his conduct sufficiently

obstructed         the    administration              of    justice.           The       Government

suggests that 18 U.S.C. § 401(1) does not require proof of an

impediment to the court’s operation where a party’s misconduct

occurs      before       the   court       and        that,      in    any     event,      Goode’s

malfeasance         during     his        revocation          hearing        was     sufficiently

obstructive.             Because     we    agree       with      the       Government’s     second

contention, we do not reach the first and affirm.

              Generally,        we    review          findings        of    fact   underlying    a

contempt      conviction           for     clear           error,      while       the    ultimate

determination of guilt and other questions of law are reviewed

de novo.          United States v. Peoples, 698 F.3d 185, 189 (4th Cir.

2012), cert. denied, 133 S. Ct. 915 (2013).                                    Goode, however,

failed       to     raise      any       objection          to      his      summary      contempt

conviction, and, therefore, we review for plain error.                                      Id. at

192.       To establish plain error, Goode must show:                              (1) there was

       *
       Although this appeal is consolidated with Goode’s appeal
of the district court’s orders revoking Goode’s supervised
release and denying Goode’s motion to dismiss the petition to
revoke his supervised release, Goode has not challenged either
order on appeal.



                                                  3
error; (2) the error was plain; and (3) the error affected his

substantial rights.           United States v. Olano, 507 U.S. 725, 732

(1993).

                 “To convict someone of criminal contempt in violation

of    §    401(1),    the     Government    must    establish     .    .    .    :   (1)

misbehavior of a person, (2) which is in or near to the presence

of the Court, (3) which obstructs the administration of justice,

and (4) which is committed with the required degree of criminal

intent.”          Peoples, 698 F.3d at 189 (internal quotation marks

omitted).         Section 401(1)’s “phrase obstructs the administration

of justice . . . lacks precise definition” and “requires some

act       that     will     interrupt      the     orderly   process            of   the

administration of justice, or thwart the judicial process.”                          Id.

at 190 (internal quotation marks and alteration omitted).                            “To

satisfy the obstruction element it suffices if the defendant’s

conduct . . . distract[ed] court personnel from, and delay[ed]

them      in,    completing     their   duties.”       Id.   at       191   (internal

quotation marks and alteration omitted).

                 Here, when the district court asked Goode whether he

understood his appellate rights, Goode took the opportunity to

editorialize on the fairness of his fines from past convictions.

When warned that the court would not argue the matter, Goode

disregarded the admonition and commanded that the district court

judge not speak further, rounding out his outburst by referring

                                           4
to   the   judge       with    an        expletive.      Although      brief,     Goode’s

disregard of the court’s inquiry, his failure to desist from

further outburst, and his blatant, direct affront to the court’s

dignity and authority were sufficient to support the district

court’s    conclusion         that       Goode’s    wholly    needless    comments      and

insults    obstructed         the    orderly        completion   of    his     revocation

proceeding.       See id. at 190-91 (noting that even brief insult

directed    at     court       may        support     contempt   conviction).           We

conclude, therefore, that the district court committed no error,

plain or otherwise, in its determination that Goode obstructed

the administration of justice.

            Accordingly,            we    affirm    Goode’s    contempt       conviction.

We   dispense    with     oral       argument       because    the    facts    and   legal

contentions      are    adequately          presented    in   the     materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                               5